Citation Nr: 1541717	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  11-01 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a disability rating for a low back strain in excess of 40 percent.

4.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1973 to March 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In connection with this appeal, the Veteran and his wife testified at a hearing before the undersigned Veterans Law Judge in May 2015.  A transcript of that hearing is of record.

The issues of entitlement to a disability rating for a low back strain in excess of 40 percent and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's currently diagnosed bilateral hearing loss is not due to or related to his military service, to include any noise exposure therein.

2.  The Veteran began experiencing symptoms of tinnitus while in service, and has continued to experience them since separation from service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 20142); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, private treatment records, and Social Security Administration (SSA) records have all been obtained.  The Veteran and his wife testified at a videoconference hearing in May 2015.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disabilities and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran, nor his representative, has objected to the adequacy of the examination regarding his hearing loss and tinnitus conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  The Veteran's objection regarding the VA examination for his lumbar spine is discussed in the REMAND section.
  
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 1131, 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Hearing loss, if sensorineural in nature, is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown in service or within the presumptive period, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  Tinnitus is also considered to be a "chronic disease."
 
Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The provisions of 38 C.F.R. § 3.385 do not require that hearing loss be shown as defined in that regulation at the time of separation from service, if there is sufficient evidence to demonstrate a relationship between a veteran's service and his current disability.  Hensley  v. Brown, 5 Vet. App. 155   (1993).

Bilateral Hearing Loss

The Veteran is seeking service connection for bilateral hearing loss.  In June 2010, more than thirty years after his separation from service, the Veteran filed a claim seeking service connection for bilateral hearing loss, asserting that he was exposed to acoustic trauma during his military service.

At the May 2015 hearing, the Veteran testified that he first noticed diminished hearing acuity while in the military and that it has worsened over time, but he denied seeking any treatment for his hearing loss until 2009.

The STRs show that the Veteran denied having any ear trouble at his separation examination in March 1976.  In addition, audiometric testing showed that between his induction examination in September 1973 and his separation examination in March 1976, his hearing actually improved.

The medical record contains no evidence of any hearing complaints or symptoms for more than thirty years until December 2009.

In December 2009, a private audiologist reported that the Veteran's sensorineural hearing loss was consistent with military noise exposure.  The audiologist opined that the Veteran's hearing loss as likely as not began with his in-service noise exposure.

In March 2010, the Veteran was afforded a VA examination.  The audiological testing showed that the Veteran had sensorineural hearing loss in both ears.  After having the opportunity to review the Veteran's claims file in April 2010, the VA examiner opined that the Veteran's hearing loss was not caused by or a result of military noise exposure as his STRs showed normal hearing at his separation examination and he had no pure tone threshold shifts.  

The Board has considered both medical opinions and finds that the March 2010 VA opinion carries greater probative value.  The opinion of the private audiologist did not indicate that the Veteran's claims file was reviewed.  While not in and of itself outcome determinative, emphasis is placed on the fact that hearing loss was not demonstrated in service and the Veteran did not seek treatment for his hearing loss for more than thirty years after service.  This fact was highlighted by the VA examiner in her April 2010 opinion and was the basis for the negative opinion she provided.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Emphasis is placed on the fact that the claims file does not contain any evidence of treatment for hearing loss until 2009.  Thus, while the private audiologist suggests that the Veteran's hearing loss was the result of his service, the failure to address the fact that audiometric testing at separation showed normal hearing undermines the probative value of the opinion.

The Board acknowledges that lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  As such, the Veteran is considered competent to describe his perception of diminished hearing acuity.  However, he is not considered to be competent to offer an opinion concerning the etiology of his hearing loss as such a determination requires both objective audiometric and speech recognition testing, which the Veteran cannot perform on himself.  As such, the Board concludes that the question of the etiology of the Veteran's bilateral hearing loss disability is not amenable to lay observation alone and is too complex to be addressed by the Veteran.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007). 

As noted above, the VA examiner's opinion is the most probative evidence of record as to the etiology of the Veteran's hearing loss.  Based on this conclusion, the weight of the evidence is against a finding that the Veteran's bilateral hearing loss either began during or was otherwise caused by his military noise exposure.

As such, the criteria for service connection have not been met, and the Veteran's claim is denied.

Tinnitus

With regard to the claim for tinnitus, the analysis and the result are different.  The Court has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370   (2002).  As such, the primary role of the Board in adjudicating the tinnitus claim, is to assess the credibility of the Veteran's statements.  See Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2006). 

The Veteran's claim was denied based on a negative VA medical opinion.  In the examination report, the examiner noted that private audiological testing made no mention of evidence of tinnitus.  As such, the examiner found that it was less likely than not to have been caused by the Veteran's military noise exposure.  However, the private audiologist reported that the Veteran had occassional, brief tinnitus.  

Furthermore, at his Board hearing, the Veteran reported that his tinnitus began while he was still in the miltary and he continues to experience tinnitus.

As such, the Veteran has credibly testified he began experiencing tinnitus while in service and that it continues to the present day.  The Veteran has not attempted to bolster or exaggerate his symptoms, and based on his reports of constant ringing, the Veteran has been diagnosed with tinnitus.  As such, the criteria for service connection for tinnitus have been met.

In reaching this conclusion, the Board acknowledges that the VA examiner found that it was not likely that the Veteran's tinnitus was related to his military service, reasoning that there were no complaints of ringing in the STRs and that the private audilogist did not mention tinnitus.  However, the private audiologist did mention tinnitus, althouth at the time, it was only occasional and brief.  By the time of March 2010 VA examination, the Veteran reported constant tinnitus.  As such, the VA examiner's conclusion is not found to be probative with regard to tinnitus as it is not based on a complete consideration of the relevant evidence, and it is therefore insufficient to rebut the Veteran's credible statements as to continuity.

Thus, resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted and the Veteran's claim is granted.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.


REMAND

Regarding the claim for an increased disability rating for low back strain, the Board finds that an additional VA examination is needed to accurately evaluate the Veteran's low back strain.  Specifically, the Veteran testified that he was told by his physician that he has nerve problems associated with his low back disability.  The Veteran has also challenged the adequacy of his most recent VA examination in multiple statements.

Regarding the claim for TDIU, total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and that, if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

If, however, the Veteran does not meet these required percentage standards set forth in 38 C.F.R. § 4.16(a), he still may receive a TDIU on an extraschedular basis if it is determined that he is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b); See also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, there must be a determination as to whether there are circumstances in this case, apart from any nonservice-connected conditions and advancing age, which would justify a total rating based on unemployability.  See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993). 

The Board is precluded from assigning an extraschedular rating in the first instance.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008); See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Veteran is service-connected for low back strain, presently rated at 40 percent disabling, and therefore, he does not meet the minimum threshold requirements for an award of TDIU benefits under 38 C.F.R. § 4.16(a). 

Notwithstanding the provisions of 38 C.F.R. § 4.16(a), it is VA's policy to grant a TDIU in all cases where a service-connected disability causes unemployability regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  There is medical evidence from the SSA that suggests that the Veteran's service-connected low back disability renders him unable to obtain or maintain a substantially gainful occupation.  In addition, the SSA found the Veteran disabled for their purposes due to his low back strain in April 2014.  When there is plausible evidence that a Veteran is unable to secure and follow a substantially gainful occupation, a Veteran's case is eligible for consideration under 38 C.F.R. § 4.16(b) by referral to the Compensation Director.  At this point, the Board will not make a decision regarding the claim for TDIU under 38 C.F.R. § 4.16(b), as this is impermissible based upon the governing regulations and case law.  See Bowling v. Principi, 15 Vet. App. 1 (2001).  Instead, the Board finds that this matter should be submitted to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA and/or private medical records that pertain to the Veteran's low back strain.

2.  Schedule the Veteran for a VA examination with a physician to assess the nature and severity of his service connected low back strain.  The examiner should specifically determine whether the Veteran has any neurologic disability as a result of his service connected back disability.

3.  Refer the claim of entitlement to a TDIU under 38 C.F.R. § 4.16(b) to the Director of Compensation Service for extraschedular consideration.

4.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


